Citation Nr: 1601367	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  12-25 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for bilateral hearing loss, to include as secondary to medications used for a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1977 to September 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

The Veteran testified at a videohearing before the undersigned Veterans Law Judge regarding his claim in August 2015.  A transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Post-service treatment records indicate that the Veteran has a currently diagnosed hearing loss disability for VA purposes.  He attributes his current bilateral hearing loss disability to his use of pain medication for his service-connected lumbar and cervical spine disabilities.   Records show that he is prescribed ibuprofen 400mg up to 2 tablets, 3 times a day. See, e.g., VA Treatment Notes Sept. 24, 2012.  The Veteran submitted several internet articles in support of his claim, highlighting studies that show regular use of nonsteroidal anti-inflammatory drugs, such as ibuprofen, can increase the risk of hearing loss in men. 

The June 2011 VA examiner opined that the Veteran's bilateral hearing loss was less likely than not "caused by or a result of regular use of ibuprofen for treatment of current service connected condition of degenerative disc and joint disease of the lumbar spine."  The rationale was that little research was completed on the topic and that even the articles provided by the Veteran suggest that there is an increase of risk, but not that there is a causal relationship between ibuprofen and hearing loss.  
However, the examiner failed to provide an aggravation opinion regarding the Veteran's hearing loss.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) (holding that a medical opinion that focuses solely on causation is inadequate to address whether a service-connected disability aggravated another condition).  As such, the Board finds that the opinion is not adequate and a new opinion is required.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.) 

Accordingly, the case is REMANDED for the following action:

1. After obtaining any necessary releases, obtain and associate with the claims file all outstanding treatment records regarding the Veteran's hearing loss disability.  If such records cannot be obtained or if no such records exist, the RO should document such findings.

2. After associating all pertinent outstanding records with the claims file, return the claims file to the June 2011 examiner, if available.  If the June 2011 examiner is not available, return the claims file to another appropriate examiner.  The examiner should review the claims file, including a copy of this remand, and note that such a review was completed.  The examiner should then address the following questions:

a.) Is it at least as likely as not (50 percent probability or greater) that the Veteran's bilateral hearing loss was caused by the regular use of ibuprofen for treatment of his service-connected spine disabilities?

b.) Is it at least as likely as not (50 percent probability or greater) that the Veteran's bilateral hearing loss was aggravated by (permanently worsened beyond the natural progression of the disease) the  regular use of ibuprofen for treatment of his service-connected spine disabilities?

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4. Then, readjudicate the appeal.  If the benefit sought on appeal is not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

